EXHIBIT 21.1 MICRON TECHNOLOGY, INC. SUBSIDIARIES OF THE REGISTRANT Name State (or Jurisdiction) in which Organized Lexar Media, Inc. Delaware Micron Europe Limited United Kingdom Also does business as Crucial Technology Europe Micron Japan, Ltd. Japan Micron Semiconductor Asia Pte. Ltd. Singapore Also does business as Crucial Technology Asia Micron Semiconductor (Deutschland) GmbH Germany Micron Semiconductor Products, Inc. Idaho Also does business as Crucial Technology Micron Semiconductor (Shanghai) Co., Ltd. China Micron Semiconductor (Xiamen) Co., Ltd. China Micron Semiconductor (Xi’an) Co., Ltd. China Micron Technology Italia S.r.l. Italy Micron Technology Puerto Rico, Inc. Puerto Rico Micron Technology Texas, LLC Idaho
